internal_revenue_service index nos number release date date dear this responds to a request for a ruling you submitted in a letter dated date and subsequent correspondence on behalf of company c this private_letter_ruling request concerns the federal_income_tax consequences of establishing a_trust to assist c in providing certain nonqualified_deferred_compensation benefits to participant a pursuant to the nonqualified_deferred_compensation_plan the plan executed by company c and a the plan established for a provides for the payment of deferred_compensation benefits to a or his beneficiary in the time manner and amounts determined as set forth in the plan and commencing after the participant’s death or separation_from_service with c in order to provide for the benefit obligations to a c will establish a_trust to which c would contribute funds and other_property to assist it in providing for accrued deferred_benefit payments c has represented that it will have an independent third-party trustee administer this trust the trustee including any successor will have the duty to invest the trust assets and funds in accordance with the terms of the trust agreement all rights associated with the assets of the trust will be exercised by the trustee and will in no event be exercisable by or rest with the participant or his beneficiary the trust agreement provides that in the event of c’s insolvency as defined in such agreement the trustee shall hold the assets for the benefit of c’s general creditors the trust agreement also provides that c’s board_of directors and its chief_executive_officer have the duty to give notice to the trustee if c becomes insolvent plr-114183-98 the plan and the trust agreement provide that a and his beneficiary have only the rights of unsecured general creditors to benefits arising from the plan and receive no security or preferred interest attributable to the plan or trust agreement in c’s general funds or assets or trust assets the plan and the trust agreement also provide that the benefits payable pursuant to the plan may not be attached alienated or encumbered sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property does not include an unfunded and unsecured promise to pay money or property in the future however the term property does include a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employees’ trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 except that the value of the employee’s interest in the trust will be substituted for the property’s fair_market_value in applying sec_83 sec_1_402_b_-1 of the regulations provides that employer contributions to a nonexempt employees’ trust shall be included as compensation in the employee’s gross_income for the taxable_year in which the contribution is made but only to the extent that the employee’s interest in such contribution is substantial- ly vested as defined in sec_1_83-3 sec_404 of the code provides the general deduction timing rules applicable to any plan or arrangement for the deferral of compensation regardless of the code section under which the amounts might otherwise be deductible pursuant to sec_404 of the code and provided that they otherwise meet the requirements for deductibility amounts paid to independent contractors under a plan deferring the receipt of compensation are deductible by the payer for the taxable_year in which an amount attributable to the contribution or compensation is plr-114183-98 includible in the gross_income of the persons participating in the plan sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer’s account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation_4 in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors under the terms of the trust agreement assets will be placed in trust to provide nonqualified_deferred_compensation benefits for the participant and his beneficiary however the trustee has the obligation to hold the trust assets and income for the benefit of c’s general creditors in the event of c’s insolvency the trust agreement also provides that the participant has no interest in the trust assets other than the right to receive payments of retirement benefits from such assets when c is not insolvent therefore although the assets are held plr-114183-98 in trust in the event of c’s insolvency they are fully within reach of c’s general creditors as are any other assets of c sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor provided i that creation of the trust does not cause the agreement to be other than unfunded for purposes of title i of the employee_retirement_income_security_act_of_1974 and ii that the provision of the trust agreement requiring use of trust assets to satisfy claims of c’s general creditors in the event of c’s insolvency is enforceable by such creditors under the federal and state law and based on the information submitted and representations made we conclude that the trust will be classified as a_trust within the meaning of the procedure and administration regulations because the principal and income of the trust may be applied plr-114183-98 in discharge of legal obligations of company c c shall be treated as the owner of the entire trust under sec_677 of the code accordingly there shall be included in computing the taxable_income and credits of c the grantor all items of income deductions and credits against tax of the trust sec_671 neither c’s creation of the trust nor c’s contribution of assets to the trust will constitute the transfer of property to the participant for purposes of sec_83 of the code or sec_1_83-3 of the regulations neither c’s creation of the trust nor c’s contribution of assets to the trust will constitute a contribution to a nonexempt employees’ trust under sec_402 of the code neither c’s adoption of the plan nor its contribution of assets to the trust will cause any amount to be included in the gross_income of a or his beneficiary under the cash_receipts_and_disbursements_method of accounting pursuant to either the constructive_receipt_doctrine of sec_451 of the code or the economic_benefit_doctrine amounts distributed under the plan and from the trust will be included in the gross_income of the recipient who is on the cash_receipts_and_disbursements_method of accounting in the taxable_year or years in which such amounts are actually paid or otherwise made available to the recipient whichever is earlier company c will be entitled to deduct the amounts paid or made available pursuant to the plan under sec_404 of the code in the taxable_year or years in which such amounts are includible in the gross_income of the recipient provided such amounts otherwise meet the requirements for deductibility under sec_162 this ruling is directed only to the taxpayer who requested it and applies only to the revised trust agreement submitted on date and to the revised nonqualified_deferred_compensation_plan for participant a submitted on date sec_6110 of the code provides that this ruling may not be used or cited as precedent except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction plr-114183-98 described above under any other provision of the code moreover if either the plan or the trust agreement is significantly amended this ruling may not necessarily remain in effect sincerely yours charles t deliee chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
